J-S24024-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    TRENTON ROSS BILAK                         :
                                               :
                       Appellant               :      No. 186 WDA 2021

             Appeal from the PCRA Order Entered January 12, 2021
                  In the Court of Common Pleas of Blair County
              Criminal Division at No(s): CP-07-CR-0001191-2017

BEFORE:      DUBOW, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY KING, J.:                             FILED: December 2, 2021

        Appellant, Trenton Ross Bilak, appeals from the order entered in the

Blair County Court of Common Pleas, which denied his first petition filed under

the Post Conviction Relief Act (“PCRA”).1 We affirm.

        This Court has previously set forth the underlying facts as follows:

           Appellant’s convictions stem from an incident that occurred
           in Greenfield Township, Pennsylvania on April 14, 2017, at
           about 4:00 a.m. Appellant, while operating an all-terrain
           vehicle (ATV), caused the death of 18 year-old Mikayla
           Focht. On the night of April 13, 2017, Appellant and a group
           of about 15-20 others, nearly all teenagers, gathered on a
           wooded property for a bonfire party, which had been
           arranged by Jacob Helsel.         Alcohol was served and
           Appellant, who was 21 years old at the time, was drinking
           beer. The property had a cabin within one-half mile of the
           bonfire. At some point in the early morning hours of April
           14, [2017,] about 10 of the attendees moved from the
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   42 Pa.C.S.A. §§ 9541-9546.
J-S24024-21


       bonfire to the cabin, where many planned to spend the
       night.   Several people observed Helsel inappropriately
       touching Focht inside the cabin; they tried to separate Helsel
       from her. One person left the cabin and went to the bonfire,
       where Appellant heard what was happening at the cabin.
       Appellant, who had arrived at the party on his ATV, drove it
       to the cabin. When he arrived, he ordered everyone out of
       the cabin. Appellant and Helsel talked alone for several
       minutes. Appellant said he was going to take Focht home,
       but when an attendee objected, Appellant threatened to pull
       a gun on anyone who had a problem with his taking Focht
       home. Appellant, Focht, and Helsel then left the property.

       Appellant drove his ATV with Focht on the back, while Helsel
       followed behind driving his Jeep, eventually making their
       way to Knob Road. Knob Road is a local highway with a
       speed limit of 45 miles per hour and ATVs are not permitted
       to operate on it. Appellant was traveling at an excessive
       speed of at least 56 to 62 miles per hour. Shortly after 4:00
       a.m., Appellant struck two deer with his ATV, catapulting
       Focht more than 200 feet off of the vehicle and onto the
       roadway. Focht died instantly; Appellant was not seriously
       injured. Helsel, who was following behind in his Jeep,
       swerved to avoid hitting Appellant or Focht in the roadway,
       lost control, and ran over Focht’s body with his Jeep before
       crashing it into a pole. Appellant and Helsel did not know
       whether Focht was still alive, did not render or call for aid,
       and left the scene driving their respective vehicles.

       At least two witnesses heard the crash from their homes,
       but they believed someone had struck a deer, which was
       common on that stretch of road. When they saw vehicles
       leaving the scene, they returned to bed. Over two hours
       later, at about 6:10 a.m., a witness who was driving to work
       came upon Focht’s body in the roadway. She immediately
       called 911 from a neighboring house, and then returned to
       the roadway to position her vehicle in such a way that it
       would protect Focht’s body from oncoming traffic. Shortly
       after, Appellant and Helsel drove past the scene in
       Appellant’s red truck, but only after the witness flagged the
       truck down did Appellant stop. At some point, someone at
       the scene, presumably Appellant or Helsel, retrieved vehicle
       parts from where the Jeep had crashed into the pole earlier
       that morning, and put them in the back of Appellant’s truck.

                                   -2-
J-S24024-21


        While at the scene, Appellant did not offer any information
        to emergency responders or others about his involvement
        in the accident.

        During the approximately two hours between the accident
        and 911 call, Appellant and Helsel made several stops. First,
        they went to a friend’s house located nearby. The friend
        and another individual who was at the home told Appellant
        and Helsel to call 911, but they never did. Appellant hid his
        ATV behind an out-building on the friend’s property. At
        some point, Appellant changed his clothes and got his red
        truck. Next, he drove to property owned by Helsel’s
        relatives, where Helsel had driven and concealed from view
        his Jeep. At the time of the accident, Appellant had pending
        driving while intoxicated (DUI) charges and had been
        released on bail.

Commonwealth v. Bilak, No. 1456 WDA 2018, 2019 WL 2184977, at *1-2

(Pa.Super. May 21, 2019) (unpublished memorandum).

     Appellant filed an omnibus pretrial motion on October 25, 2017. At a

pretrial hearing on February 1, 2018, the Commonwealth withdrew three

charges relating to DUI offenses. On June 15, 2018, Karen Kuebler, Esquire

represented Appellant when he entered an open guilty plea to accidents

involving death of personal injury, homicide by vehicle, tampering with or

fabricating physical evidence, and reckless driving, in exchange for the

Commonwealth’s withdrawal of fifteen remaining charges.            The court

sentenced Appellant on September 11, 2018, to 5 to 10 years’ incarceration

on the accidents involving death or personal injury count, 3½ to 7 years’

incarceration on the homicide by vehicle count, and 2 years’ probation on the

tampering with or fabricating physical evidence count, with all sentences to

run consecutively, and imposed a $200 fine on the reckless driving count. On

                                    -3-
J-S24024-21


September 19, 2018, Appellant timely filed a post-sentence motion, which the

court denied on September 24, 2018. On May 21, 2019, this Court affirmed

his judgment of sentence. See Bilak, supra. Appellant did not file a petition

for allowance of appeal.

      On May 15, 2020, Appellant timely filed a PCRA petition. The court held

an evidentiary hearing on October 13, 2020.         The court issued an order

denying Appellant’s PCRA petition on January 12, 2021. On February 5, 2021,

Appellant timely filed his notice of appeal. The court ordered Appellant to file

a Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal on

February 22, 2021, and Appellant timely complied.

      Appellant raises the following issues for our review:

         Is [Appellant] entitled to relief under the PCRA statute and
         did the PCRA Court err in denying the Petitioner relief?

         Is [Appellant] eligible for relief due to ineffective assistance
         of counsel which, in the circumstances of this particular
         case, so undermined the truth-determining process that no
         reliable adjudication of guilt or innocence could have taken
         place?

         Is [Appellant] eligible for relief due to an unknowing,
         involuntary or otherwise, unintelligent plea?

         Did Attorney Manchester’s actions and/or inaction(s) lack
         any objectively reasonable basis designed to effectuate his
         client’s interest and has [Appellant] suffered prejudice to
         the effect that there was a reasonable probability of a
         different outcome if not for counsel’s error(s)?

(Appellant’s Brief at 3).

      Our standard of review of the denial of a PCRA petition is limited to



                                      -4-
J-S24024-21


examining whether the evidence of record supports the court’s determination

and whether its decision is free of legal error. Commonwealth v. Conway,

14 A.3d 101 (Pa.Super. 2011), appeal denied, 612 Pa. 687, 29 A.3d 795

(2011). This Court grants great deference to the findings of the PCRA court if

the record contains any support for those findings. Commonwealth v. Boyd,

923 A.2d 513 (Pa.Super. 2007), appeal denied, 593 Pa. 754, 932 A.2d 74

(2007). We give no such deference, however, to the court’s legal conclusions.

Commonwealth v. Ford, 44 A.3d 1190 (Pa.Super. 2012).             Traditionally,

credibility issues are resolved by the trier of fact who had the opportunity to

observe the witnesses’ demeanor. Commonwealth v. Abu-Jamal, 553 Pa.

485, 720 A.2d 79 (1998), cert. denied, 528 U.S. 810, 120 S.Ct. 41, 145

L.Ed.2d 38 (1999).    “A PCRA court passes on witness credibility at PCRA

hearings, and its credibility determinations should be provided great deference

by reviewing courts.” Commonwealth v. Johnson, 600 Pa. 329, 356-357,

966 A.2d 523, 539 (2009).

      Notwithstanding Appellant’s statement of four questions presented, he

essentially raises only two claims. In his first issue, Appellant argues plea

counsel inaccurately advised him of the legal requirements and meaning of

the causation element for homicide by vehicle. Appellant contends that he

would not have pled guilty but for counsel’s alleged inaccurate advice.

Appellant insists that reasonable doubt existed whether Appellant was the

actual and legal cause of the decedent’s death. Appellant further claims that


                                     -5-
J-S24024-21


his expert’s report by Dr. Vey, which plea counsel had available to him prior

to his plea, establishes a genuine issue of material fact as to the element of

causation.    Appellant concludes that his own PCRA hearing testimony

demonstrates that his guilty plea was unknowing, unintelligent, and

involuntary due to counsel’s improper advice. We disagree.

      Pennsylvania law presumes counsel has rendered effective assistance.

Commonwealth v. Williams, 597 Pa. 109, 950 A.2d 294 (2008). To prevail

on a claim of ineffective assistance of counsel, a petitioner bears the burden

to prove his claims by a preponderance of the evidence. Commonwealth v.

Turetsky, 925 A.2d 876 (Pa.Super. 2007), appeal denied, 596 Pa. 707, 940

A.2d 365 (2007). The petitioner must demonstrate: (1) the underlying claim

has arguable merit; (2) counsel had no reasonable strategic basis for the

asserted action or inaction; and (3) but for the errors and omissions of

counsel, there is a reasonable probability that the outcome of the proceedings

would have been different. Id. See also Commonwealth v. Kimball, 555

Pa. 299, 724 A.2d 326 (1999). “A reasonable probability is a probability that

is sufficient to undermine confidence in the outcome of the proceeding.”

Commonwealth v. Spotz, 624 Pa. 4, 34, 84 A.3d 294, 312 (2014) (quoting

Commonwealth v. Ali, 608 Pa. 71, 86-87, 10 A.3d 282, 291 (2010)).

“Where it is clear that a petitioner has failed to meet any of the three, distinct

prongs of the…test, the claim may be disposed of on that basis alone, without

a determination of whether the other two prongs have been met.”


                                      -6-
J-S24024-21


Commonwealth v. Steele, 599 Pa. 341, 360, 961 A.2d 786, 797 (2008).

     “The threshold inquiry in ineffectiveness claims is whether the

issue/argument/tactic which counsel has foregone and which forms the basis

for the assertion of ineffectiveness is of arguable merit….” Commonwealth

v. Pierce, 537 Pa. 514, 524, 645 A.2d 189, 194 (1994). “Counsel cannot be

found ineffective for failing to pursue a baseless or meritless claim.”

Commonwealth v. Poplawski, 852 A.2d 323, 327 (Pa.Super. 2004).

        Once this threshold is met we apply the “reasonable basis”
        test to determine whether counsel’s chosen course was
        designed to effectuate his client’s interests. If we conclude
        that the particular course chosen by counsel had some
        reasonable basis, our inquiry ceases and counsel’s
        assistance is deemed effective.

Pierce, supra at 524, 645 A.2d at 194-95 (internal citations omitted).

        Prejudice is established when [an appellant] demonstrates
        that counsel’s chosen course of action had an adverse effect
        on the outcome of the proceedings. The [appellant] must
        show that there is a reasonable probability that, but for
        counsel’s unprofessional errors, the result of the proceeding
        would have been different. A reasonable probability is a
        probability sufficient to undermine confidence in the
        outcome. In [Kimball, supra], we held that a criminal
        [appellant] alleging prejudice must show that counsel’s
        errors were so serious as to deprive the defendant of a fair
        trial, a trial whose result is reliable.

Commonwealth v. Chambers, 570 Pa. 3, 21-22, 807 A.2d 872, 883 (2002)

(internal citations and quotation marks omitted).

     “Allegations of ineffectiveness in connection with the entry of a guilty

plea will serve as a basis for relief only if the ineffectiveness caused the

defendant to enter an involuntary or unknowing plea.” Commonwealth v.

                                    -7-
J-S24024-21


Moser, 921 A.2d 526, 531 (Pa.Super. 2007) (internal citation omitted).

“Where the defendant enters his plea on the advice of counsel, the

voluntariness of the plea depends on whether counsel’s advice was within the

range of competence demanded of attorneys in criminal cases.”                Id.

Pennsylvania law does not require the defendant to “be pleased with the

outcome of his decision to enter a plea of guilty[; a]ll that is required is that

his decision to plead guilty be knowingly, voluntarily and intelligently made.”

Id. at 528-29.

      A guilty plea will be deemed valid if the record demonstrates the

defendant had a full understanding of the nature and consequences of his plea

such that he knowingly and intelligently entered the plea of his own accord.

Commonwealth v. Rush, 909 A.2d 805, 808 (Pa.Super. 2006). A defendant

is presumed to be aware of what he is doing when he enters a guilty plea, and

the defendant bears the burden to prove otherwise.         Commonwealth v.

Pollard, 832 A.2d 517, 523 (Pa.Super. 2003). “A person who elects to plead

guilty is bound by the statements he makes in open court while under oath

and he may not later assert grounds for withdrawing the plea which contradict

the statements he made at his plea colloquy.” Id.

      The Pennsylvania Rules of Criminal Procedure mandate that pleas be

taken in open court and require the court to conduct an on-the-record colloquy

to ascertain whether a defendant is aware of his rights and the consequences

of his plea.   Commonwealth v. Hodges, 789 A.2d 764, 765 (Pa.Super.


                                      -8-
J-S24024-21


2002) (citing Pa.R.Crim.P. 590).     Specifically, the court must affirmatively

demonstrate the defendant understands: (1) the nature of the charges to

which he is pleading guilty; (2) the factual basis for the plea; (3) his right to

trial by jury; (4) the presumption of innocence; (5) the permissible ranges of

sentences and fines possible; and (6) that the judge is not bound by the terms

of the agreement unless he accepts the agreement.          Commonwealth v.

Watson, 835 A.2d 786, 796-97 (Pa.Super. 2003). Nevertheless, “nothing in

[Rule 590] would preclude the use of a written colloquy that is read,

completed, signed by the defendant, and made part of the record of the plea

proceedings. This written colloquy would have to be supplemented by some

on-the-record oral examination.” Pa.R.Crim.P. 590, Comment.

      Instantly, Appellant engaged in a thorough guilty plea colloquy fully

communicating his decision to plead guilty at the plea hearing on June 15,

2018. Appellant acknowledged the voluntariness of his plea, his responsibility

for the charged crimes, and his understanding of the maximum penalty and

restitution required for the offenses to which he pled guilty. (See N.T. Guilty

Plea Hearing, 6/15/18, at 3-8). Appellant also executed a written guilty plea

colloquy on the same day in which he recognized the rights he relinquished

by pleading guilty, including his right to a trial by judge or jury, his right to

ensure the Commonwealth met its burden of proof, and his limited appeal

rights. (Id. at 3). Notably, in both the oral and written colloquies, Appellant

made clear that no one promised him anything in exchange for his plea. (See


                                      -9-
J-S24024-21


Guilty Plea Colloquy, 6/15/18, at 8). The colloquies demonstrate Appellant’s

guilty plea was knowing, intelligent, and voluntary. See Rush, supra.

      Further, the court explained its reasoning for finding Appellant’s guilty

plea was voluntarily, knowingly and intelligently entered as follows:

         [Appellant]’s written guilty plea colloquy indicates that the
         elements of the charges to which he pled were explained to
         [Appellant] prior to the entry of his guilty pleas.

         [Appellant]’s own testimony at the October 13, 2020
         hearing indicates that [Appellant] was aware of the choices
         he had in this case; 1) accept the offer of 5-10 years from
         the Commonwealth; 2) plead open; or 3) go to trial. The
         record demonstrates that [Appellant] knew the potential
         risks and benefits of each of these options.

         [Appellant] knew that accepting the 5-10 year offer from
         the Commonwealth included pleas of guilty to all 19 charges
         in the Criminal Information. [Appellant] knew that pleading
         open required pleas of guilty to only 4 charges. [Appellant]
         knew of the existence of Dr. Vey’s report containing
         evidence that [Appellant] was not unequivocally the cause
         of the victim’s death.      [Appellant] confirmed that he
         understood the elements of the crime of [h]omicide by
         [v]ehicle through his written guilty plea colloquy.

         [Appellant] strategically chose to plead open to the charges
         and to accept being the actual cause of the decedent’s death
         “in hopes that [he] might get better than 5 to 10.”

         It was not the fact that [Appellant] misunderstood the
         causation element of the [h]omicide by [v]ehicle charge
         which caused him to plead guilty to that charge, but the
         hope that he would receive a lighter sentence than the 5-10
         year offer made to him by the Commonwealth. The fact that
         [Appellant] did not receive the sentence that he hoped for
         does not negate the fact that he made a knowing, voluntary,
         intelligent choice based upon the totality of the
         circumstances.

                                  *     *      *

                                      - 10 -
J-S24024-21



         As supported by his above testimony from the PCRA
         evidentiary hearing, Dr. Vey was unable to rule out that the
         sole cause of Ms. Focht’s death was her impacting the
         ground after being ejected from the ATV being operated by
         [Appellant]. The Commonwealth’s expert who performed
         the autopsy on Ms. Focht, Dr. Ashley Zezulak, concluded
         that such impact was the sole cause of death. Thus, there
         was a factual basis from which a jury could determine that
         [Appellant] was guilty of [h]omicide by [v]ehicle. Such
         factual basis certainly supports [Appellant]’s plea of guilty.

(PCRA Court Opinion, filed January 12, 2021, at 10-12) (internal citations

omitted). The record supports the court’s analysis. See Conway, supra.

      We also observe that Appellant called Brian Manchester, Esquire to

testify at the PCRA hearing.     (See N.T. PCRA Hearing, 10/13/20, at 6).

Notably, Attorney Manchester did not appear at Appellant’s guilty plea;

instead, his associate, Attorney Keubler, appeared and represented Appellant

at his guilty plea hearing. (Id. at 14). Nevertheless, Appellant did not call

Attorney Keubler to testify at the PCRA hearing. Although Appellant insists

that he would not have pled guilty had counsel correctly advised him of the

elements of the crime to which he was pleading guilty, the PCRA court found

Appellant’s testimony incredible.    (See PCRA Court Opinion, filed April 5,

2021, at 12). We are bound by that credibility determination. See Johnson,

supra.

      Further, Appellant’s claim is belied by the guilty plea colloquy. Appellant

completed and signed an extensive written guilty plea colloquy, containing the

following questions and answers:


                                     - 11 -
J-S24024-21


           16a. Has your lawyer explained to you the nature of those
           charges to which you are pleading guilty? Yes

           16b. Has your lawyer explained to you the elements of the
           criminal offenses to which you are pleading guilty? Yes.

(Guilty Plea Colloquy at 5) (emphasis added).     Appellant is bound by the

statements he made in the written and oral plea colloquies. See Pollard,

supra. Likewise, Appellant testified at the PCRA hearing that he “accepted

the guilty plea where [he] did take responsibility for [the victim’s] death as

the actual cause” of her death. (See N.T. PCRA Hearing at 57). Moreover,

plea counsel, Attorney Kuebler, signed and certified that she reviewed the

entire colloquy with Appellant and Appellant understood the terms of the

colloquy. (See Guilty Plea Colloquy at 11). Based upon the foregoing, we

cannot agree with Appellant that his plea was unknowingly and involuntarily

entered, and his related ineffectiveness claim lacks arguable merit.     See

Kimball, supra.

         In Appellant’s second issue, he argues counsel was ineffective for

advising him to plead open rather than accepting the Commonwealth’s 5-10

year sentence offer. Appellant alleges that counsel lacked a reasonable basis

to believe that Appellant could receive a sentence lower than the 5-10 year

offer.    Appellant claims that he suffered prejudice by accepting counsel’s

advice, and a reasonable probability exists that a different outcome would

have occurred had he not followed this advice. Appellant concludes this Court

must grant him appropriate relief. We disagree.


                                    - 12 -
J-S24024-21


       Instantly, Attorney Manchester testified that, based upon his years of

experience practicing criminal law and his knowledge of the mitigating

evidence in this case, he thought Appellant could do better than the

Commonwealth’s 5-10 year offer.        Attorney Manchester testified that he

thought Appellant could have received a sentence as low as three years if the

court ran his sentences concurrently. (See N.T. PCRA Hearing at 22). Though

counsel’s advice ultimately proved to be incorrect, it did not rise to the level

of ineffectiveness where both counsel and Appellant testified that counsel did

not promise Appellant he would receive a specific sentence if he entered an

open guilty plea. Rather, the testimony at the PCRA hearing established that

counsel    and    Appellant   had    multiple   discussions     regarding   the

Commonwealth’s plea offer, and Appellant understood the pros and cons of

rejecting the offer and the risks involved with that decision. (Id. at 52, 54,

62).

       Appellant admitted at the PCRA hearing that he received a benefit from

the Commonwealth by entering an open plea because it reduced the total

number of charges he faced from nineteen to four. (Id. at 51). Specifically,

Appellant stated he accepted the open plea in the hopes that it would

demonstrate to the court Appellant’s desire to take responsibility for his

actions and show the court his remorsefulness.       (Id.)    Further, Appellant

explained his reason for pleading open in hopes that the court would be lenient

and sentence him to less than 5-10 years. (Id.) Appellant admitted that he


                                     - 13 -
J-S24024-21


knew the court could impose consecutive sentences.          (Id. at 54, 62).

     Further, at the plea hearing, Attorney Kuebler indicated that “[t]here

have been extensive discussions with [Appellant] regarding the potential

sentences.” (N.T. Guilty Plea Hearing at 9). Appellant’s guilty plea colloquy

also establishes that Appellant was aware that the length of his potential

sentence could be as high as 19 years’ incarceration. (Guilty Plea Colloquy at

5). Under these circumstances, we cannot say counsel was ineffective for

advising Appellant to plead guilty.    See Kimball, supra. Based upon the

foregoing, the record supports the PCRA court’s denial of relief. See Conway,

supra; Boyd, supra. Accordingly, we affirm.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/2/2021




                                      - 14 -